DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the combination of claimed elements as encompassed by 9-11, 15 and 19-22 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The specification fails to provide antecedent basis for the combination of elements required of claims 9-11, 15 and 19-22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9-11, 15 and 19-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  Claim 1 has been amended to include a claimed embodiment wherein the heater employs a disposable heater conduit and duct-shaped induction coils (209a) (Figs. 6 and 7)(¶[0053]-[0056]).  Claim 9 is drawn to a claimed embodiment wherein the heater is a heating .

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 9-11, 15 and 19-22 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim Claim 1 recites that the heater is a disposable heater conduit and a duct-shaped heating element further defined as metallic structures within the conduit and two or more induction coils in series.  Claims 9-11, 15 and 19-22 provide alternative structures for the heater.  As a result, claims 9-11, 15 and 19-22, which depend from claim 1 do not require all of the limitations of the claim from which they depend.  Therefore they are improper dependent claims.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Allowable Subject Matter
Claims 1-6, 8, 57, 60-62 are allowed.

The following is a statement of reasons for the indication of allowable subject matter:  Claims 1-6, 8, 57, 60-62 are allowable because the prior art of record fails to teach or fairly suggest a bioreactor vessel in the claimed environment or scope of claim that includes a plastic or silicone disposable heater conduit wherein at least one segment of the conduit is confined within a duct-shaped heating element; the at least one segment contains one or more metallic structures; and the at least one segment is at least partially surrounded by two or more induction coils that are in series for the reasons articulated by Applicants on pages 9-12 of the response filed 10/21/2020.

Response to Arguments
Claim Rejections Under 35 USC 112
With respect to the rejections of claims 9-11, 15 and 19-22 under 35 USC 112(a) and (d), Applicants argue that the rejections are improper for the following reasons (see pages 6-7 of the response dated 7/13/2021):
The Office Action asserted that the specification provides no support for a combination of heater embodiments. Office Action at page 3. In particular, the Office Action asserted that Claim 1 includes an embodiment wherein the heater employs a disposable heater conduit and duct-shaped induction coils, and that the originally filed disclosure does not include a device that encompasses both the induction coil embodiment in combination with other heating embodiments recited by Claims 9-11, 15, and 19-22. Office Action at pages 3-4. Thus, the Office Action further asserted that Claims 9-11, 15, and 19-22 do not require all of the limitations of the claim for which they depend. Office Action at page 5. Applicant respectfully disagrees, because support for these combined heater embodiments is found in Applicant's original claims. 
Original Claim 17 recited the heater conduit which comprises induction coils; it is noted that original Claim 17 depended from original Claim 16 which recited that the heating elements can be duct-shaped. As acknowledged by the Office Action, current Claims 9-11 are drawn to embodiments wherein the heater is a mantel or jacket. Office Action at page 3. Original Claim 20, which recited that the heating vessel can comprise a mantle or jacket, depended from original Claim 19, which depended from original Claim 17; accordingly, an embodiment which comprises both the duct-shaped heating coils and a heating mantle or jacket is supported by the original specification as filed. 
Likewise, current Claim 15 is supported by original Claims 15 and 17. Original Claim 15 recited the embodiment wherein the heater is a flexible bag and flat plates. Original Claim 17, which recited the induction coil embodiment, depended from Original Claim 15; accordingly, current Claim 15 is supported by the original specification as filed. 
Finally, current Claim 19 is supported by original Claim 19. Original Claim 19 recited an external heating vessel and depended from original Claim 17, which recites the induction coil embodiment; accordingly, current Claim 19 is supported by the original specification as filed. 
Thus, multiple heater embodiments in a single bioreactor system is supported by Applicant's application as originally filed. The embodiments encompassed by the claims are not mutually exclusive, because it is possible to both externally heat liquid in a bag and then continuously provide heating to the tubing that transfers the liquid into the bioreactor vessel. Accordingly, Claims 9-11, 15, and 19-22 also further limit the subject matter Claim 1.

	In response, the Examiner is of the position that the rejections are proper for the following reasons:
Rejection under 35 USC 112(a):
	Applicants’ arguments appear to be based on the fact that the original claims are part of the disclosure and therefore provide written description for claims 9-11, 15 and 19-22.  While originally filed claims can be considered as part of the original disclosure, in this case, the claims at issue were originally filed as improper multiple dependent claims and would not have been examined on their merits because of the large number of embodiments that would have been covered by the improper multiple dependent claims.  Applicants appear to be arguing that original claim 17, which was an improper multiple dependent claim, provides sufficient support for claims 9-11, 15 and 19-22.  For these reasons, the Examiner is of the position that original claim 17, which was an improper multiple dependent claim, cannot be relied upon to provide support for the instant claim language of claims 9-11, 15 and 19-22 because of the because of the large number or multiplicity of embodiments that would have been covered by the improper multiple dependent claims.

Rejection under 35 USC 112(d):
	Applicants argue that the embodiments encompassed by the claims are not mutually exclusive, because it is possible to both externally heat liquid in a bag and then continuously provide heating to the tubing the transfers the liquid into the bioreactor vessel; and concludes that claims 9-11, 15 and 19-22 properly further limit the subject matter of claim 1.  While it is possible to both externally heat liquid in a bag and then continuously provide heating to the tubing the transfers the liquid into the bioreactor vessel, the instant claim language can be interpreted that the heater recited in claim 1 is a first specific type of heater (induction coil heater with a plastic or silicone disposable heater conduit) while the heaters of claims 9-11, 15 and 19-22 are different from the heaters of claim 1.  The current claim language implies that the heaters of claims 9-11, 15 and 19-22 can be alternative heaters to the heater recited in claim 1 rather than additional or further heaters used in combination with the heater of claim 1.  For this reason, claims 9-11, 15 and 19-22 do not meet the requirements of 35 USC 112(d) because they do not include all of the limitations of the claims from which they depend.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM H BEISNER whose telephone number is (571)272-1269. The examiner can normally be reached on Mon-Fri from 8am to 5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI, can be reached on (571)272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


/William H. Beisner/
Primary Examiner
Art Unit 1799 


WHB